By the Court—
The fact is charged to be committed on the 30th day of November, in the 25th year of the Independence of the State, and in the year of our Lord, 1801, which is in the 26th year of independence ; therefore charged to have been committed in two different years; which is contradictory, and vitiates the indictment.
No indictment can be good without precisely shewing a certain year and day, of the material facts alledged in it. 2 Hawk. P. C. 235. It is certain that if the indictment lays the offence on an uncertain or impossible day, as where it lays it on a future day, or lays one and the same offence at different days, &c. it will be held bad. Ibid. This is expressly the case in question. The offence is charged to have been committed on the same month in two different years, which *370is impossible. We are therefore of opinion, that the judgment should be arrested.